Name: 2006/915/EC: Commission Decision of 11 December 2006 extending the period of validity of Decision 2002/887/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (notified under document number C(2006) 5997)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  natural and applied sciences;  Asia and Oceania;  environmental policy;  agricultural policy;  European Union law;  trade
 Date Published: 2007-06-05; 2006-12-12

 12.12.2006 EN Official Journal of the European Union L 349/51 COMMISSION DECISION of 11 December 2006 extending the period of validity of Decision 2002/887/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (notified under document number C(2006) 5997) (2006/915/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Having regard to the request made by the United Kingdom, Whereas: (1) Commission Decision 2002/887/EC of 8 November 2002 authorising derogations from certain provisions of Council Directive 2000/29/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (2) authorises Member States to provide for derogations from certain provisions of Directive 2000/29/EC in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan, for limited periods and subject to specific conditions. (2) Since the circumstances justifying the authorisation still apply and there is no new information giving cause for revision of the specific conditions, the authorisation should be extended. (3) Decision 2002/887/EC should therefore be extended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/887/EC is amended as follows: 1. In the first paragraph and in the second paragraph of Article 2, 1 August 2005 and 1 August 2006 is replaced by 1 August 2007 and 1 August 2008. 2. The table in Article 4 is replaced by the following table: Plants Period Chamaecyparis: 1.1.2007 to 31.12.2008 Juniperus: 1.11.2006 to 31.3.2007, and 1.11.2007 to 31.3.2008 Pinus: 1.1.2007 to 31.12.2008 Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). (2) OJ L 309, 12.11.2002, p. 8. Decision as amended by Decision 2004/826/EC (OJ L 358, 3.12.2004, p. 32).